Citation Nr: 1445580	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at an August 2014 Board videoconference hearing; the hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran experienced combat-related acoustic trauma in service.   

2.  The Veteran has currently diagnosed sensorineural hearing loss and tinnitus.

3.  Hearing loss and tinnitus are etiologically related service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113; 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110; 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss and tinnitus are due to combat-related noise exposure in service.  In August 2014 Board hearing testimony, he described daily exposure noise from to small arms fire, grenades, mortars rounds and from firing rockets associated with his duties as an infantry mortar man.  He indicated that he was issued small foam ear plugs, which they would wear during routine pre-scheduled firings, but indicated that they did not wear protection if there was an attack or if they needed to react to incoming fire.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  


On the authorized VA audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
75
85
95
LEFT
25
25
70
80
90

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 80 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The Veteran was additionally diagnosed with tinnitus.  A private audiological evaluation completed September 2010 also identified current hearing loss and tinnitus.  

The Veteran has described the onset of tinnitus in service.  He testified that he had ringing in the ears after exposure to incoming fire in service.  The Veteran has not identified significant post-service occupational or recreational noise exposure.  He testified that he worked for Caterpillar for 32 years, but worked in an office environment.  He indicated that he had hearing loss indicated on hearing tests completed in conjunction with his employment since the 1980s.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects a duty MOS as an 11C40 Combat Mortarman. The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS similar to that of the Veteran, have a high probability of exposure to hazardous noise.  Additionally, the Veteran's DD Form 214 shows that he had active service during the Vietnam War, and was in receipt of the Combat Infantryman Badge.  The record shows that the Veteran was involved in combat, and the Board finds that the exposure to combat-related noise reported by the Veteran is consistent with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(a) and (b) (West 2002) and 38 C.F.R. § 3.304(d).  Thus, the Board finds that the Veteran has provided credible lay evidence of combat-related noise exposure in service.

The Board finds that the weight of the evidence shows that bilateral hearing loss and tinnitus were incurred in service.  On the induction audiological evaluation in April 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0 
0
NR 
5
LEFT

0

NR
15

Readings noted at 500 and 2000 HERTZ were illegible.  

On the separation audiological evaluation in April 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5 
5
0
0
LEFT
0
0
0
5
5

A May 2010 VA examiner opined that tinnitus and hearing loss were less likely as not caused by or a result of military noise exposure, reasoning that the Veteran's hearing was normal at separation.  While the VA examiner opined that hearing loss and tinnitus were not due to service, the Board finds that the VA examiner relied heavily on findings from the Veteran's separation examination, stating that no high frequency hearing loss was shown at separation, and did not adequately address the Veteran's combat noise exposure.  However, the Court has held that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 157.  Accordingly, the Board finds that the May 2010 VA opinion is not adequate as it does not consider all the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Conversely, the Veteran has provided a September 2010 opinion from a private audiologist who relates current hearing loss and tinnitus to combat noise exposure in service.  In providing the opinion, the audiologist noted exposure to small arms and motor fire in service, helicopter noise in Vietnam, and the Veteran's report of the onset of tinnitus in service.  The private audiologist also reasoned that the Veteran's hearing loss degree and pattern were consistent with intense noise exposure, and that more likely than not, hearing loss was due to military service.  The Veteran is competent and credible to identify combat noise exposure in service, and the Board finds that the September 2010 private audiology opinion is based on the Veteran's credible report of combat-noise exposure in service consistent with  Board's own findings.  Thus, the opinion is probative.  Resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral hearing loss and tinnitus are etiologically related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


